 


110 HR 693 IH: Restroom Gender Parity in Federal Buildings Act of 2007
U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 693 
IN THE HOUSE OF REPRESENTATIVES 
 
January 24, 2007 
Mr. Towns (for himself and Ms. Clarke) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 40, United States Code, to require restroom gender parity in Federal buildings. 
 
 
1.Short titleThis Act may be cited as the Restroom Gender Parity in Federal Buildings Act of 2007. 
2.Restroom gender parity in Federal buildings 
(a)In generalSection 3307(b) of title 40, United States Code, is amended— 
(1)in paragraph (5) by striking and at the end; 
(2)in paragraph (6) by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(7)with respect to the facility to be constructed, altered, or acquired, or the space to be leased, a statement by the Administrator that the number of toilets in women’s restrooms will exceed the number of toilets (including urinals) in men’s restrooms by a ratio of 2 to 1 or a statement by the Administrator as to why such a ratio of toilets is not needed. . 
(b)Effective dateThe amendment made by subsection (a) shall become effective on the first day of the first fiscal year beginning after the date of enactment of this Act.  
 
